*645Opinion by
Haralson, J.
*644This suit was brought by the appellant against the appellees, who were the sureties on a bond of indemnity given the sheriff of Henry county, by Paul Jones & Co. in an attachment proceeding instituted by the said Paul Jones & Co. against one Gr. E. Clewis, which said bond was executed for the purpose of indemnifying the said sheriff in the levy of said attachment writ upon and the sale of the property, the subject of this suit, which property is alleged by the appellant to be her property and not the property of the said Gr. E. Clewis, the defendant-in attachment.
There were verdict and judgment for the plaintiff, and upon motion made by the defendants for a new trial, the court granted said motion and ordered a new trial. From this judgment granting said motion for a new *645trial, the plaintiff prosecutes the present appeal, and assigns the rendition of said judgment as error.
The judgment is affirmed.